DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A3 of Genus A and Species B2 of Genus B in the reply filed on 10/11/2021 is acknowledged.
Status of Claims
Currently, claims 68-70, 72, 76, 78-82, 85-86, 124, and 126-127 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 was filed after the mailing date of the Election Requirement on 08/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 68-70, 72, 78-82, 85-86, 124, and 126-127 are rejected under 35 U.S.C. 103 as being unpatentable over Eppstein (US 20140228736) in view of Gyory (US 5562607 A).
Regarding claim 68, Eppstein discloses a system for delivering a drug formulation (abstract) comprising a transdermal membrane (fig. 17, thin film tissue interface 43), a drug cartridge (fig. 17, reservoir wall 42) including a sealed reservoir configured to hold a drug 

    PNG
    media_image1.png
    406
    543
    media_image1.png
    Greyscale

However, Gyory teaches that microchips and printed circuits are equivalents in the art (col. 2, lines 43-49).
Gyory is considered analogous art because it pertains to a transdermal method of delivering medicine. Because microchips and printed circuits were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the microprocessor disclosed in Eppstein for the printed circuit board disclosed in Gyory. 
Regarding claim 69, Eppstein, as modified by Gyory, discloses a system further comprising a pressuring element (see Eppstein, paragraph 0092, figs 22a-22d) configured to 
Regarding claim 70, Eppstein, as modified by Gyory, discloses a system further comprising an expandable element connected to the breaking element, wherein upon actuation by the activator, the expandable element expands to cause the breaking element to break the sealed reservoir and release drug formulation to the transdermal membrane (see Eppstein, paragraph 0112, fig. 3, see annotated figure above).
Regarding claim 72, Eppstein, as modified by Gyory, discloses wherein the drug cartridge and the control unit are separable from one another (see Eppstein, paragraph 0160, fig. 20, reusable component 50 and disposable component 51).
Regarding claim 78, Eppstein, as modified by Gyory, discloses a system further comprising a second sealed reservoir configured to hold a drug formulation therein (see Eppstein, paragraph 0186).
Regarding claim 79, Eppstein, as modified by Gyory, discloses a system further comprising a second breaking element configured to break the second sealed reservoir upon activation (see Eppstein, paragraph 0187).
Regarding claim 80, Eppstein, as modified by Gyory, discloses wherein the system is configured to release drug formulation from the two reservoirs at different times (see Eppstein, paragraph 0162).
Regarding claim 81, Eppstein, as modified by Gyory, discloses wherein the breaking element is configured to pierce the reservoir from a side of the reservoir that is closest to the transdermal membrane (see Eppstein, paragraph 0119, pg. 10, lines 1-5).
Regarding claim 82, Eppstein, as modified by Gyory, discloses wherein the actuator includes a shape memory alloy (see Eppstein, paragraph 0085).
Regarding claim 85, Eppestein, as modified by Gyory, discloses wherein the system has no motor (see Eppstein, paragraph 0179).
Regarding claim 86, Eppstein, as modified by Gyory, discloses wherein the control unit includes a controller configured to activate the actuator at a preset time (see Eppstein, paragraph 0163).
Regarding claim 124, Eppstein, as modified by Gyory, discloses wherein the pressurizing element is a plunger (see Eppstein, paragraphs 0168 and 0183).
Regarding claim 126, Eppstein, as modified by Gyory, discloses wherein the pressurizing element is on a side of the reservoir that is opposite of the transdermal membrane (see Eppstein, fig. 21, membrane interface edge 63, pressure port 71, reservoir 64, paragraph 0168).
Regarding claim 127, Eppstein, as modified by Gyory, discloses substantially the device of claim 69, but is silent to the positioning of the breaking element and the pressurizing element relative to each other, and therefore fails to teach wherein the breaking element is configured to pierce the reservoir from a side of the reservoir that is closer to the transdermal membrane than the pressurizing element.
However, the applicant has not disclosed that this particular configuration solves any stated problem. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Eppstein, as modified by Gyory, to have this relative positioning of the breaking and pressurizing elements since it has been held that rearranging parts of an invention involves only routine skill in the art.  
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Eppstein, as modified by Gyory as applied to claim 68 above, and further in view of Subramony (US 20060036209 A1). 
Regarding claim 76, Eppstein, as modified by Gyory, disclose substantially the device disclose in claim 68, but fails to teach wherein a wall of the reservoir is dissolvable, and wherein the breaking element is a solvent configured to dissolve the wall. However, Subramony teaches a transdermal drug delivery device (fig. 1, electrotransport device 10) wherein a wall of the reservoir is dissolvable (paragraph 0037) and wherein the breaking element is a solvent configured to dissolve the wall (paragraph 0037).
Subramony is considered analogous art because it pertains to a transdermal drug delivery device. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the breaking device and reservoir wall disclosed in Eppstein, as modified by Gyory, with those disclosed in Subramony  since the substitution of one known mechanism for breaking a sealed reservoir with another would yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marchitto (US 20090010998 A1) discloses a transdermal drug delivery device comprising a drug reservoir, and a solvent breaking element configured to dissolve a wall of said drug reservoir.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 7:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781